Citation Nr: 0429205	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1955 to January 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that on October 9, 2004, the Board 
received a request that the veteran's claims folder be 
returned to the RO for a review by his representative prior 
to a hearing before the Board.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. 
§ 20.700 (2004), a hearing on appeal before the Board will be 
granted if a claimant expresses a desire to appear in person.  
The veteran has a right to full representation at all stages 
of the appeal.  38 C.F.R. § 20.600 (2004).

Accordingly, this case is REMANDED for the following:  

The veteran's claims folder should be 
made available to his representative for 
review.  Thereafter, he should be re-
scheduled for a hearing before the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


